DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/09/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the claimed subject matter of claims 8 and 19 must be shown or the feature(s) canceled from the claim(s). Claims 8 and 19 recites features regarding a resistive divider, a fuse, an adjustable pull-up or a pull-down circuit, or a fixed strapping circuit which should be shown in the drawings if it is being claimed. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 13-20 are objected to because of the following informalities:
Claims 13-20 recites “The electronic of claim” which should be changed to “The electronic device of claim”. 
Appropriate correction is required.

Claim Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, 9-12, 14-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishibashi (US 2022/0021311).
Regarding claim 1, Ishibashi teaches a power supply unit (PSU) (Figure 1), comprising: an input node (Figure 1 Component 11) configured to electrically couple to an input power signal (Figure 1 Component V1); a bridge circuit (Figure 1 Component 12) electrically coupled to the input node and a primary winding (Figure 1 Component 41) of a transformer (Figure 1 Component 40); the transformer having the primary winding (Figure 1 Component 41), a first secondary winding (Figure 1 Component 42) and a second secondary winding (Figure 1 Component 43); a first load circuit (Figure 1 Component 22) configured to provide a first output rail (Figure 1 Component 21) and a second load circuit (Figure 1 Component 32) configured to provide a second output rail (Figure 1 Component 31), wherein the first load circuit is electrically coupled to the first secondary winding (Figure 1 Component 22 is coupled to Component 42) and the second load circuit is electrically coupled to the second secondary winding (Figure 1 Component 32 is coupled to Component 43); a control node configured to receive a control signal (Figure 1 Component 50 sends control signals to all the switches as described by Paragraph 0048; A portion of Component 50 is seen in Figure 6; Figure 6 Component 602 receives a V1 value through a detection circuit which implies there is a node that receives that value therefore that node can be seen as the control node and the value of V1 can be seen as the control signal; Paragraphs 0083-0084); and a control circuit (Figure 1 Component 50), electrically coupled to the control node (Figure 1 Component 50 comprises Figure 6 which receives the value of V1 therefore is electrically coupled to the control node), the first load circuit and the second load circuit (Figure 1 Component 50 controls the switches of Components 22 and 32 thus is electrically coupled), configured to dynamically adjust power configurations of the first load circuit and the second load circuit (Figure 1 Component 50 controls the switches within Components 22 and 32 to adjust the amount outputted by each depending on the load; Paragraphs 0048 and 0087-0089), wherein a given power configuration specifies a given output power rating of a given output rail of a given load circuit (Paragraphs 0087-0089).

Regarding claim 3, Ishibashi teaches all the limitations of claim 1. Ishibashi further teaches wherein the PSU has a combined output power rating, and a sum of a first output power rating of the first load circuit and a second output power rating of the second load circuit is less than or equal to the combined output power rating (Paragraph 0087).

Regarding claim 4, Ishibashi teaches all the limitations of claim 3. Ishibashi further teaches wherein the first output power rating is adjusted in a first range of output powers, the second output rating is adjusted in a second range of output powers, and the first range of output powers, at least in part, overlaps with the second range of output powers (Paragraph 0087 highlights that Component 22 has a higher output power rating and is given priority indicating that it has vaster range as compared to the output power rating of Component 32).

Regarding claim 5, Ishibashi teaches all the limitations of claim 3. Ishibashi further teaches wherein the control signal specifies the first output power rating and the second output power rating (Paragraphs 0082-0086).

Regarding claim 6, Ishibashi teaches all the limitations of claim 3. Ishibashi further teaches wherein the control signal specifies the combined output power rating (Paragraphs 0082-0087).

Regarding claim 7, Ishibashi teaches all the limitations of claim 1. Ishibashi further teaches wherein the control signal is associated with a processor (Figure 6 is located within Component 50 of Figure 1; Paragraph 0048 “Control device 50 is representatively implemented by a microcomputer and controls operations of power conversion device 100 by hardware processing by embedded electronic circuitry (not shown) and software processing by execution of an installed program by a not-shown central processing unit (CPU)”).

Regarding claim 9, Ishibashi teaches all the limitations of claim 1. Ishibashi further teaches wherein the PSU comprises: a first output circuit, electrically coupled to the first output rail (Figure 1 Component Cdc2), configured to monitor an electrical parameter corresponding to a first output power of the first output rail and to limit the first output power to be less than a first maximum output power rating (Paragraphs 0060-0065 indicate that the value of V2 and V3 are used to determine output powers and maximum loads and these voltages are the same voltages that go through these capacitors therefore Component 50 uses these values to create a switching sequence thus being configured to monitor and limit); and a second output circuit, electrically coupled to the second output rail (Figure 1 Component Cdc3), configured to monitor an electrical parameter corresponding to a second output power of the second output rail and to limit the second output power to be less than a second maximum output power rating (Paragraphs 0060-0065 indicate that the value of V2 and V3 are used to determine output powers and maximum loads and these voltages are the same voltages that go through these capacitors therefore Component 50 uses these values to create a switching sequence thus being configured to monitor and limit).

Regarding claim 10, Ishibashi teaches a method for dynamically allocating power for different output rails (Figure 1 Component 21 and Component 31), comprising: by a power supply unit (PSU) (Figure 1): receiving an input power signal (Figure 1 Component V1); providing a first portion of the input power signal to a first load circuit (Figure 1 Component 22) and a second portion of the input power signal to a second load circuit (Figure 1 Component 32); outputting a first output rail using the first load circuit (Figure 1 Component 21) and outputting a second output rail using the second load circuit (Figure 1 Component 31); receiving a control signal (Figure 1 Component 50 sends control signals to all the switches as described by Paragraph 0048; A portion of Component 50 is seen in Figure 6; Figure 6 Component 602 receives a V1 value through a detection circuit which implies there is a node that receives that value therefore that node can be seen as the control node and the value of V1 can be seen as the control signal; Paragraphs 0083-0084); and dynamically adjusting, using a control circuit (Figure 1 Component 50), power configurations of the first load circuit and the second load circuit (Figure 1 Component 50 controls the switches within Components 22 and 32 to adjust the amount outputted by each depending on the load; Paragraphs 0048 and 0087-0089), wherein a given power configuration specifies a given output power rating of a given output rail of a given load circuit (Paragraphs 0087-0089).

Regarding claim 11, Ishibashi teaches all the limitations of claim 10. Ishibashi further teaches wherein the PSU has a combined output power rating, and a sum of a first output power rating of the first load circuit and a second output power rating of the second load circuit is less than or equal to the combined output power rating (Paragraph 0087).

Regarding claim 12, Ishibashi teaches an electronic device, comprising: a power supply unit (PSU) (Figure 1), comprising: an input node (Figure 1 Component 11) configured to electrically couple to an input power signal (Figure 1 Component V1); a bridge circuit (Figure 1 Component 12) electrically coupled to the input node and a primary winding (Figure 1 Component 41) of a transformer (Figure 1 Component 40); the transformer having the primary winding (Figure 1 Component 41), a first secondary winding (Figure 1 Component 42) and a second secondary winding (Figure 1 Component 43); a first load circuit (Figure 1 Component 22) configured to provide a first output rail (Figure 1 Component 21) and a second load circuit (Figure 1 Component 32) configured to provide a second output rail (Figure 1 Component 31), wherein the first load circuit is electrically coupled to the first secondary winding (Figure 1 Component 22 is coupled to Component 42) and the second load circuit is electrically coupled to the second secondary winding (Figure 1 Component 32 is coupled to Component 43); a control node configured to receive a control signal (Figure 1 Component 50 sends control signals to all the switches as described by Paragraph 0048; A portion of Component 50 is seen in Figure 6; Figure 6 Component 602 receives a V1 value through a detection circuit which implies there is a node that receives that value therefore that node can be seen as the control node and the value of V1 can be seen as the control signal; Paragraphs 0083-0084); and a control circuit (Figure 1 Component 50), electrically coupled to the control node (Figure 1 Component 50 comprises Figure 6 which receives the value of V1 therefore is electrically coupled to the control node), the first load circuit and the second load circuit (Figure 1 Component 50 controls the switches of Components 22 and 32 thus is electrically coupled), configured to dynamically adjust power configurations of the first load circuit and the second load circuit (Figure 1 Component 50 controls the switches within Components 22 and 32 to adjust the amount outputted by each depending on the load; Paragraphs 0048 and 0087-0089), wherein a given power configuration specifies a given output power rating of a given output rail of a given load circuit (Paragraphs 0087-0089). 

Regarding claim 14, Ishibashi teaches all the limitations of claim 12. Ishibashi further teaches wherein the PSU has a combined output power rating, and a sum of a first output power rating of the first load circuit and a second output power rating of the second load circuit is less than or equal to the combined output power rating (Paragraph 0087).

Regarding claim 15, Ishibashi teaches all the limitations of claim 14. Ishibashi further teaches wherein the first output power rating is adjusted in a first range of output powers, the second output rating is adjusted in a second range of output powers, and the first range of output powers, at least in part, overlaps with the second range of output powers (Paragraph 0087 highlights that Component 22 has a higher output power rating and is given priority indicating that it has vaster range as compared to the output power rating of Component 32).

Regarding claim 16, Ishibashi teaches all the limitations of claim 14. Ishibashi further teaches wherein the control signal specifies the first output power rating and the second output power rating (Paragraphs 0082-0086).

Regarding claim 17, Ishibashi teaches all the limitations of claim 14. Ishibashi further teaches wherein the control signal specifies the combined output power rating (Paragraphs 0082-0087).

Regarding claim 18, Ishibashi teaches all the limitations of claim 12. Ishibashi further teaches wherein the control signal is associated with a processor (Figure 6 is located within Component 50 of Figure 1; Paragraph 0048 “Control device 50 is representatively implemented by a microcomputer and controls operations of power conversion device 100 by hardware processing by embedded electronic circuitry (not shown) and software processing by execution of an installed program by a not-shown central processing unit (CPU)”).

Regarding claim 20, Ishibashi teaches all the limitations of claim 12. Ishibashi further teaches wherein the PSU comprises: a first output circuit, electrically coupled to the first output rail (Figure 1 Component Cdc2), configured to monitor an electrical parameter corresponding to a first output power of the first output rail and to limit the first output power to be less than a first maximum output power rating (Paragraphs 0060-0065 indicate that the value of V2 and V3 are used to determine output powers and maximum loads and these voltages are the same voltages that go through these capacitors therefore Component 50 uses these values to create a switching sequence thus being configured to monitor and limit); and a second output circuit, electrically coupled to the second output rail (Figure 1 Component Cdc3), configured to monitor an electrical parameter corresponding to a second output power of the second output rail and to limit the second output power to be less than a second maximum output power rating (Paragraphs 0060-0065 indicate that the value of V2 and V3 are used to determine output powers and maximum loads and these voltages are the same voltages that go through these capacitors therefore Component 50 uses these values to create a switching sequence thus being configured to monitor and limit).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi (US 2022/0021311) in view of Mayell (US 2021/0399620).
Regarding claim 2, Ishibashi teaches all the limitations of claim 1. Ishibashi further teaches wherein the input power signal comprises a mains AC input power.
Mayell teaches a power converter circuit (Figure 1), comprising: an input power signal comprising a mains AC input power (Figure 1 Component VAC); a bridge circuit coupled to the input power signal (Figure 1 Component 110); a control circuit (Figure 1 Component 112; Component 112 is seen in further detail in Figure 2B); a control node receiving a control signal (Figure 2B Component S2 is received at the node between the resistive divider); wherein the control signal is associated with: a resistive divider, a fuse, an adjustable pull-up or a pull-down circuit, or a fixed strapping circuit (Figure 2B Components 258+257 form a resistive divider that outputs the signal S2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ishibashi to incorporate using a rectifier and an AC source as taught by Mayell. The advantage of an AC source is that loads that need to be powered by an AC source can be powered more efficiently such as loads located along a longer distance. Also AC sources have less energy transmission loss leading to a more efficient source voltage for the converter. 

Regarding claim 8, Ishibashi teaches all the limitations of claim 1. Ishibashi further teaches wherein the control signal is associated with: a resistive divider, a fuse, an adjustable pull-up or a pull-down circuit, or a fixed strapping circuit.
Mayell teaches a power converter circuit (Figure 1), comprising: an input power signal comprising a mains AC input power (Figure 1 Component VAC); a bridge circuit coupled to the input power signal (Figure 1 Component 110); a control circuit (Figure 1 Component 112; Component 112 is seen in further detail in Figure 2B); a control node receiving a control signal (Figure 2B Component S2 is received at the node between the resistive divider); wherein the control signal is associated with: a resistive divider, a fuse, an adjustable pull-up or a pull-down circuit, or a fixed strapping circuit (Figure 2B Components 258+257 form a resistive divider that outputs the signal S2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ishibashi to incorporate using a resistive divider for a feedback value as taught by Mayell. The benefit of this design is that it provides a cheap and accurate way of detecting a voltage value while also providing a simple way to detect a voltage value when high voltages are being used within the converter. 

Regarding claim 13, Ishibashi teaches all the limitations of claim 12. Ishibashi further teaches wherein the input power signal comprises a mains AC input power.
Mayell teaches a power converter circuit (Figure 1), comprising: an input power signal comprising a mains AC input power (Figure 1 Component VAC); a bridge circuit coupled to the input power signal (Figure 1 Component 110); a control circuit (Figure 1 Component 112; Component 112 is seen in further detail in Figure 2B); a control node receiving a control signal (Figure 2B Component S2 is received at the node between the resistive divider); wherein the control signal is associated with: a resistive divider, a fuse, an adjustable pull-up or a pull-down circuit, or a fixed strapping circuit (Figure 2B Components 258+257 form a resistive divider that outputs the signal S2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ishibashi to incorporate using a resistive divider for a feedback value as taught by Mayell. The benefit of this design is that it provides a cheap and accurate way of detecting a voltage value while also providing a simple way to detect a voltage value when high voltages are being used within the converter. 

Regarding claim 19, Ishibashi teaches all the limitations of claim 12. Ishibashi further teaches wherein the control signal is associated with: a resistive divider, a fuse, an adjustable pull-up or a pull-down circuit, or a fixed strapping circuit.
Mayell teaches a power converter circuit (Figure 1), comprising: an input power signal comprising a mains AC input power (Figure 1 Component VAC); a bridge circuit coupled to the input power signal (Figure 1 Component 110); a control circuit (Figure 1 Component 112; Component 112 is seen in further detail in Figure 2B); a control node receiving a control signal (Figure 2B Component S2 is received at the node between the resistive divider); wherein the control signal is associated with: a resistive divider, a fuse, an adjustable pull-up or a pull-down circuit, or a fixed strapping circuit (Figure 2B Components 258+257 form a resistive divider that outputs the signal S2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ishibashi to incorporate using a resistive divider for a feedback value as taught by Mayell. The benefit of this design is that it provides a cheap and accurate way of detecting a voltage value while also providing a simple way to detect a voltage value when high voltages are being used within the converter. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dai (US 2020/0412237) teaches a bidirectional multiple port power conversion system. 
Phadke (US 2011/0278927) teaches a multiple output isolated DC/DC power converter. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978. The examiner can normally be reached Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                                        





	/THIENVU V TRAN/                                                           Supervisory Patent Examiner, Art Unit 2839